           Case 1:18-cv-00797-LY Document 23 Filed 09/30/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS                         2(119   SEP 30   AM 8:33
                                  AUSTIN DIVISION
                                                                                  rL
                                                                                            I
                                                                                                       LA
INRE:                                           §
                                                §    CAUSENO. 1:18-CV-797-LY
JAMES QUEZADA AND SIMONA                        §
QUEZADA,                                        §
               DEBTORS.                         §


JAMES QUEZADA AND SIMONA                        §
QUEZADA,                                        §
               APPELLANTS,                      §
                                                §
V.                                              §
                                                §
UNITED STATES OF AMERICA,                       §
                APPELLEE.                       §


                         MEMORANDUM OPINION AND ORDER

        This cause arises from an appeal of the Memorandum Opinion and Final Judgment rendered

on August 31, 2018, by the United States Bankruptcy Court for the Western District of Texas, Austin

Division. Before the court are the Brief for Appellants James Quezada and Simona Quezada filed

March 12, 2019 (Doc. #14); Brief for Appellee United States of America filed April 29, 2019

(Doe. #17); and the Reply Brief of Appellants James Quezada and Simona Quezada filed May 13,

2019 (Doe. #18). On May 31, 2019, the court entertained oral argument, at which all parties

appeared through counsel. Following argument, Appellants James Quezada and Simona Quezada

filed a Motion for Leave to Clarif' and Correct the Record on July 24, 2019 (Doe. #2 1). Appellee

United States of America's Objection to Appellants' Motion for Leave to Clarify ad Correct the

Record and Response to Appellants' Post-Submission Brief was filed on August 16, 2019

(Doe. #22). Having carefully considered the briefs, argument of counsel, and applicable law, the
           Case 1:18-cv-00797-LY Document 23 Filed 09/30/19 Page 2 of 8



court concludes that Appellants' Motion for Leave to Clarify and Correct the Record should be

denied and the bankruptcy court's order should be affirmed for the reasons to follow.

                                      I. Factual Background

       Appellant James Quezada, a bricklayer and owner of Quezada Masonry, builds masonry

projects for general contractors. Quezada typically supplies the materials and hires contract laborers

and subcontractors to perform the labor.

       From 2005-2008, Quezada filed tax returns, which included Forms 1099-Misc., in which he

reported payments made to subcontractors. Quezada claimed deductions for these payments on his

Form 1040 "Individual Income Tax Return" for each of these years. The Form 1 099s filed by

Quezada for years 2005-200 8 showed no withholdings on payments made to his subcontractors, and

Quezada did not file Annual Returns of Withheld Federal Income Tax, Forms 945, for tax years

2005 through 2008. In addition, Quezada did not obtain a Social Security number ("SSN") or

Taxpayer Identification number ("TiN") from all of his subcontractors.

       In September 2006, the Internal Revenue Service ("IRS") sent a notice to Quezada that his

2005 Form 1099 had missing or incorrect TiNs (which includes SSNs). The notice also informed

Quezada that if he had missing or incorrect TINs, he had to start backup withholding. The IRS sent

the same notice out in 2007 and twice in 2009 about Quezada's later-filed Forms 1099. Quezada

did not provide the missing or incorrect TiNs for the tax years 2005 through 2008.

       In February 2014, the IRS assessed Quezada's backup-withholding-tax liability for

2005-2008 totaling $1,269,561.89, including penalties and interest, pursuant to Section 3406 of the

Internal Revenue Code.   See   26 U.S.C. § 3406(2011). Quezadawas sent allotice of Determination

in March 2015, notifying him of the total backup-withholding-tax liability assessed.


                                                  2
            Case 1:18-cv-00797-LY Document 23 Filed 09/30/19 Page 3 of 8



         On April 21, 2016, Appellants James Quezada and Simona Quezada1 filed for bankruptcy

under Chapter         11   of the Bankruptcy Code. On November 22, 2016, Quezada filed an Adversary

Complaint challenging the assessment of the backup withholding tax. The parties consented to the

bankruptcy court's rendering of a final judgment with respect to the issues raised in Quezada's

Adversary Complaint. The adversary case was tried May 3, 2018, and the bankruptcy court rendered

a Memorandum Opinion and a Final Judgment in favor of the United States on August 31, 2018,

concluding that the taxes assessed by the IRS are valid, allowed, and non-dischargeable.                 On

September 17, 2018, Quezada timely filed a Notice of Appeal.

                                            II. Standard of Review

         On appeal, this court reviews the bankruptcy court's findings of fact under a clearly

erroneous standard and reviews conclusions of law de novo. See In re Heartland Fed. Say. & Loan

Assn. v. Briscoe Enters., Ltd.      II(In re Briscoe Enters., Ltd. II), 994 F.2d 1160, 1163 (5th Cir. 1993).

Mixed questions of fact and law are subject to de novo review. See In re CPDC, Inc., 337 F.3d 436,

441 (5th Cir. 2003).

                                                 III. Analysis

         The sole issue on appeal is whether the filing of Forms 1099 and 1040 by Quezada

commenced the three-year statute of limitations under Section 6501 of the Internal Revenue Code,

see   26 U.S.C.   §   6501 (2011 & Supp. 2019), which prohibits tax assessments made after the statute

of limitations has closed. Quezada argues that Quezada's filings of Forms 1099 and 1040 were



         Because the interests of Appellant James Quezada do not diverge those of Appellant
Simona Quezada for purposes of this bankruptcy appeal, the court will jointly refer to Appellants
James Quezada and Simona Quezada in the singular as "Quezada" in this Memorandum Opinion
and Order.
           Case 1:18-cv-00797-LY Document 23 Filed 09/30/19 Page 4 of 8



"returns" sufficient to trigger the three-year statute of limitations, and that Quezada' s failure to file

Forms 945, which Quezada asserts were not required, had no bearing on the start of the statute-of-

limitations period.

        The United States asserts that Quezada was required and failed to conduct backup

withholding from his contract laborers, and therefore was also required and failed to report this

backup withholding on Forms 945 for tax years 2005 through 2008. Appellees further contend that

because no Forms 945 were filed, the three-year assessment limitation period imposed by Section

6501 was never triggered, see id. at § 6501 (c)(3), and the bankruptcy court properly determined that

the backup withholding liability assessed against Quezada in 2014 was not barred by Section 6501.

        In reply, Quezada argues that the question is not whether Quezada should have begun backup

withholding or whether Forms 1099 and 1040 are substitute returns for Forms 945, but what form

or forms were necessary to start the running of the statute of limitations under Section 6501.

Quezada contends that the case law and the IRS's own advice clarify that the exception under

Section 6501(c)(3) that "{i}n the case of failure to file a return, the tax may be assessed.     . .   at any

time" does not mean that the failure to file any IRS form nullifies the statute of limitations. The

United States contends that Form 945, which Quezada asserts would have added nothing to the tax

calculation, was necessary to commence the running of the three-year statute of limitations.

        Section 6501(a)(3) of Title 26 of the United States Code imposes a three-year tax-

assessment-limitation period beginning on the date a taxpayer files a "return required to be filed."

Section 6011 requires a taxpayer to file a return in accordance with the forms and regulations

prescribed bythe IRS.   See 26 U.S.C. §   6011(2011 & Supp. 2019). Underthe applicable regulation,

a person required to withhold backup withholding tax must file a Form 945.                See   26 C.F.R.


                                                    4
               Case 1:18-cv-00797-LY Document 23 Filed 09/30/19 Page 5 of 8




§   31.6011 (a)-4(b) (201 2).2 In addition, Section 3406 requires a payor to conduct backup withholding

when a payee fails to provide the payor a TIN.       See   26 U.S.C. § 3406.

         The bankruptcy court found that Quezada failed to prove that he had the required TiNs when

he filed Forms 1040 and 1099 for tax years 2005 through 2008.         In re Quezada,   2018 WL 4191856,

at *2 (Bankr. W.D. Tex. 2018). Quezada signed a sworn statement that he "did not obtain Social

Security numbers (S SN) or Taxpayer Identification numbers (TIN) from all of [his] subcontractors,"

but that he was trying to collect all the SSNs and TINs, confirming that Quezada's records were

incomplete and that Quezada was required to begin backup withholding as directed in the IRS

notices and the applicable statute and regulation.   See 26   U.S.C. § 3406; 26 C.F.R. § 31.6011 (a)-4(b).

Quezada does not dispute the bankruptcy court's conclusion. Therefore, because Quezada had a duty




          2
              Section 31.6001(a)-4(b) provides in pertinent part:
         (b) Withheld from nonpayroll payments. Every person required to withhold tax
         from nonpayroll payments for calendar year 1994 must make a return for calendar
         year 1994 and for any subsequent calendar year in which the person is required to
         withhold such tax until the person makes a final return in accordance with
         § 31.6011 (a)-6. Every person not required to withhold tax from nonpayroll payments
         for calendar year 1994 must make a return for the first calendar year after 1994 in
         which the person is required to withhold such tax and for any subsequent calendar
         year in which the person is required to withhold such tax until the person makes a
         final return in accordance with § 31.6011(a)-6. Form 945, Annual Return of
         Withheld Federal Income Tax, is the form prescribed for making the return required
         under this paragraph (b). Nonpayroll payments        are

          (5) Reportable payments subject to backup withholding under section 3406.


26 C.F.R.      §   31.6011(a)-4


                                                     5
           Case 1:18-cv-00797-LY Document 23 Filed 09/30/19 Page 6 of 8



to withhold, Quezada was required to file Forms 945 for tax years 2005 through 2008, rendering his

tax filings for those years incomplete.

       The bankruptcy court further determined that Quezada's limitations argument is controlled

by the United States Supreme Court's reasoning in Comm 'r of Internal Revenue v. Lane- Wells Co.,

321 U.S. 219 (1944), because Quezada, like Technicraft in Lane-Wells, was required to file two

separate returns and failed to file one of them. The Supreme Court further notes that Congress has

granted the IRS discretion to prescribe by regulation forms of returns, the purpose of which is not

just to get tax information, but "also to get it with such uniformity, completeness, and arrangement

that the physical task of handling and verifying returns may be readily accomplished." Id. at 223.

In this case, Quezada failed to file any Forms 945 along with, or anytime after, he filed Forms 1040

and 1099 for tax years 2005 through 2008. Thus, no assessment limitations was triggered with

respect to Quezada's backup-withholding-tax liability. Compare id., at 224 ("Since no personal

holding company returns were filed, the statute of limitations did not commence to run, and the

assessment of the [underlying] tax was not barred.").

       Quezada argues that the bankruptcy court erred in relying on Lane-Wells because that case

involved a two-level tax issue for limitations purposes, whereas Quezada's case involves only one,

asserting that the consequences of procuring an incorrect TIN from a payee or collecting incorrect

backup withholding is irrelevant to the calculation of Quezada' s deductions for business income and

expenses as provided in his Forms 1040. The court disagrees. As noted by the bankruptcy court,

Quezada claimed deductions for subcontractor expenses on his income taxes, requiring him to file

Schedule C and Forms 1040 for the tax years 2005 through 2008. In re Quezada, 2018 WL

4191856, at *2. By filing his Forms 1040 and 1099, Quezada met the first level of his tax liability.
            Case 1:18-cv-00797-LY Document 23 Filed 09/30/19 Page 7 of 8



However, because Quezada's Forms 1099 were missing the Tll's from some of his subcontractors,

the second-level duty to collect backup withholding was triggered, requiring Quezada to file Forms

945 for tax years 2005 through 2008. Because Quezada was required, but failed, to conduct backup

withholding and file Forms 945, the statute of limitations was not triggered. See 26          U.s.c.


§   650 1(a). Therefore, the taxes assessed by the IRS in the amount of $1,269,561.89 are valid,

allowed, and non-dischargeable.3

                                         IV. Conclusion

         In accordance with the foregoing,

         IT IS THEREFORE ORDERED that the judgment of the United States Bankruptcy Court

for the Western District of Texas is AFFIRMED.

         Having reviewed Quezada' s assertion that the United States made two erroneous statements

before this court at oral argument, but which the United States asserts are supported by the evidence

admitted to the court,

         IT IS FURTHER ORDERED that Appellants James Quezada and Simona Quezada's

Motion for Leave to Clarif' and Correct the Record on July 24, 2019 (Doc. #21) is DENIED.




         'Quezada' s reliance on Beard v. Comm 'r oflnternal Revenue, 82 T.C. 766,777(1984), aff'd
sub nom. Beard v. C.1R., 793 F.2d 139 (6th Cir. 1986), fails to advance his argument on appeal.
Quezada's claim that he was not a sophisticated taxpayer and that he knew nothing of any
requirement to file a Form 945 do not sufficiently respond the bankruptcy court's finding that
Quezada's repeated failure to provide the missing SSNs or TiNs for the tax years 2005 through 2008
after repeated notices from the IRS showed that Quezada "did not honestly or reasonably seek to
satisf' the law." In re Quezada, 2018 WL 4191856, at *4
  Case 1:18-cv-00797-LY Document 23 Filed 09/30/19 Page 8 of 8



A Final Judgment shall be filed subsequently.

SIGNED thiL            day of September, 2019.




                             UNI ED STATE DIST   CT JUDGE
